Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Allowable Subject Matter

1.	Claims 1-20 are allowed.
The following is an examiner's statement of reasons for allowance: 
The references fail to teach, disclose, or suggest, either alone or in combination, regarding Claim 1, a crown ring electrically isolated from the crown shaft; and an optical encoder component attached to the actuation member and defining a group of optical features; and an electrocardiograph sensor comprising a sensing component; wherein the sensing component is conductively coupled to the actuation member via a conductive path at least partially defined by the crown shaft, regarding Claim 8, a crown ring coupled to the crown shaft and defining a series of tactile features arranged around a circumference of the crown ring; and an optical encoder component attached to the crown shaft and defining a group of optical features, wherein the crown shaft and the optical encoder component define a conductive path configured to conductively couple the crown assembly to the biometric sensing circuitry; regarding Claim 15, a crown assembly having an external portion positioned outside of the internal volume and configured to rotate and translate relative to the housing, wherein the bracket and the frame at least partially enclose a portion of the crown assembly; and the crown assembly and the conductor define a conductive path configured to conductively couple the sensing component to an object in contact with the external portion of the crown assembly and in combination with the rest of the limitations of the base claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion

2.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Rothkopf et al. (US Patent No. 10,190,891) discloses an electronic device (100) similar to Applicant’s claimed invention having a housing (110) having an optical encoder (160) configured to detect rotation of a crown assembly (140).
Lamego (US Patent No. 10,524,671) discloses an electronic device (101) similar to Applicant’s claimed invention having a housing (102) having a biometric sensors (104, 105, 106) used to compute health data from a user.
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN A LEON whose telephone number is (571)272-2008.  The examiner can normally be reached on M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee S Luebke can be reached on 571-272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/EDWIN A. LEON/Primary Examiner, Art Unit 2833